Citation Nr: 0600144	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-28 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for renal cell cancer 
status post right radical nephrectomy.  

2.  Entitlement to service connection for pain and swelling 
on the right side of the neck, claimed as secondary to 
residuals of pilonidal cyst excision.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 




INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied service connection for renal cell cancer status post 
right radical nephrectomy.  The veteran perfected an appeal 
of this issue. 

A January 2003 rating decision denied entitlement to service 
connection for pain and swelling on the right side of the 
neck, claimed as secondary to service-connected residuals of 
pilonidal cyst excision.  The veteran filed a timely notice 
of disagreement, but it appears that no Statement of the Case 
has been provided.  

The issue of entitlement to service connection for pain and 
swelling on the right side of the neck, claimed as secondary 
to residuals of pilonidal cyst excision is being remanded and 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran served as a radar repairman during service.

3.  There is no evidence of a renal condition during service, 
or within one year following discharge from service.

4.  The preponderance of the evidence of record fails to show 
that the veteran's renal cell cancer is related to service

CONCLUSION OF LAW

Renal cell cancer was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, July 2001 and April 2003 letters from the RO, 
taken together, provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a July 2003 Statement of the Case 
(SOC), and July 2004 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and replies from the service 
department.  Under the circumstances in this case, the 
veteran has received the notice and assistance contemplated 
by law and adjudication of the claim poses no risk of 
prejudice to the veteran.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions; 
service medical records; VA medical records; private medical 
records; information from the National Personnel Records 
Center; and information from the Air Force Medical Support 
Agency.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims entitlement to service connection for 
renal cell cancer due to his exposure to radiation from radar 
equipment.  His DD Form 214 confirms that his specialty was a 
radar repairman.  He indicated that he was exposed to 
radiation at Keesler Air Force base and when he was assigned 
to Eglin Air Force base.  He also reported that when he was 
assigned to the Alaskan Air Command a Geiger Counter revealed 
the presence of a radiation field.  Attempts to verify his 
exposure to radiation with the National Personnel Records 
Center yielded a response that the veteran's personnel 
records were destroyed in the 1973 fire at that facility.  A 
request to the Air Force Medical Operations Agency, Radiation 
Protection Division, regarding occupational radiation 
exposure of the veteran yielded a response that there were no 
internal or external exposure data on the veteran.

Claims based upon exposure to ionizing radiation are governed 
by two separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (2005).  However, neither of those regulations is 
applicable in this case. 

The Court of Appeals for Veterans Claims has taken judicial 
notice that radar equipment emits microwave-type, non-
ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 69, 
71-72 (1997) (citing The Microwave Problem, Scientific 
American, September 1986; Effects upon Health of Occupational 
Exposure to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984).  Therefore, radar 
exposure (non-ionizing) is not the type of radiation exposure 
addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 
3.311 (2005).

Those regulations permit service connection for certain 
cancer types, including urinary tract cancers, for 
"radiation-exposed" veterans.  However, a "radiation- 
exposed veteran" is defined as a veteran who was involved in 
a "radiation-risk activity" during military service.  
Regulations define "radiation-risk activities" to include: 
participation at atmospheric nuclear tests; being present at 
Hiroshima or Nagasaki during specific periods of time; and 
service at specific nuclear weapons production facilities.  
38 C.F.R. §§ 3.309(d)(3) (2005).  In the present case, the 
evidence of record does not reveal that the veteran meets any 
of the criteria to be considered a "radiation-exposed 
veteran" for purposes of service connection for his renal 
cell cancer under 38 C.F.R. § 3.309.  Furthermore, the 
veteran does not contend, and the evidence does not 
establish, that he was otherwise exposed to ionizing 
radiation, to permit application of 38 C.F.R. § 3.311.  

Although the veteran may not take advantage of 38 C.F.R. §§ 
3.309(d) and 3.311, he may still establish entitlement to 
service connection if the evidence of record shows that the 
renal cancer is related to service, or manifest to a 
compensable degree within one year following discharge from 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

In this regard, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d) (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).   

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

In this case, the veteran's available service medical 
records, including his separation examination, fail to reveal 
any renal condition, and the veteran does not contend 
otherwise.  The medical evidence in the record, which 
includes records from 1960, and from 1981 to the present, 
reveals a mass in his right kidney in 1993.  After being 
followed for this mass for several years, the veteran 
underwent a right nephrectomy in October 2000, and renal cell 
carcinoma was diagnosed.  None of the medical evidence of 
record attributes his renal cell cancer to service or to 
radiation exposure of any kind.  The only evidence of record 
linking the disorder to service is the veteran's opinion.  
While not doubting the sincerity of the veteran's belief in 
this regard, such is simply not competent medical evidence.  
See Espiritu, supra.

In summary, as the evidence fails to show renal cancer in 
service, or within one year following discharge from service, 
and there is no competent medical evidence linking his renal 
cancer to service, to include exposure to radiation in his 
job as a radar repairman, there is no basis upon which 
service connection can be established.  Thus, the claim for 
service connection for renal cell cancer must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for renal cell cancer is 
denied.  


REMAND

In January 2003 the RO denied the veteran's claim of 
entitlement to service connection for pain and swelling on 
the right side of the neck, claimed as secondary to the 
residuals of a pilonidal cyst excision.  In a July 2003 
statement the veteran indicated he wished to appeal that 
rating decision.  The Board finds the July 2003 statement to 
be a timely notice of disagreement regarding the veteran's 
claim for entitlement to service connection for pain and 
swelling on the right side of the neck, claimed as secondary 
to the residuals of a pilonidal cyst excision.  

An SOC has not been sent to the veteran regarding this issue.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue an SOC, the Board should remand the matter 
for issuance of an SOC.  After the RO has issued the SOC, the 
claim should be returned to the Board only if the veteran 
perfects the appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

For the reasons stated above, this issue is REMANDED for the 
following:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of an SOC, so that the veteran 
may have the opportunity to complete an 
appeal on the issue of service 
connection for pain and swelling on the 
right side of the neck, claimed as 
secondary to the residuals of a 
pilonidal cyst excision (if he so 
desires) by filing a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


